PER CURIAM:
Susan T. Myer appeals the district court’s orders dismissing her civil action for lack of subject matter jurisdiction and denying her motion to alter or amend the judgment. Myer’s federal complaint has its genesis in a real estate sale that was part of state divorce and equitable distribution proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Myer v. Cooke, No. CA-04-258-5 (E.D.N.C. June 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.